Case: 14-40496      Document: 00512934056         Page: 1    Date Filed: 02/11/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-40496
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         February 11, 2015
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff−Appellee,

versus

JUAN GABRIEL RAMIREZ-SANCHEZ,

                                                 Defendant−Appellant.




                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 1:13-CR-969-1




Before SMITH, WIENER, and ELROD, Circuit Judges.
PER CURIAM: *


       The Federal Public Defender appointed to represent Juan Ramirez-
Sanchez has moved for leave to withdraw and has filed a brief in accordance


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-40496    Document: 00512934056     Page: 2   Date Filed: 02/11/2015


                                 No. 14-40496

with Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632
F.3d 229 (5th Cir. 2011). Ramirez has not filed a response. We have reviewed
counsel’s brief and relevant portions of the record. We concur with counsel’s
assessment that the appeal presents no nonfrivolous issue for appellate review.
Accordingly, the motion for leave to withdraw is GRANTED, counsel is excused
from further responsibilities herein, and the appeal is DISMISSED. See 5TH
CIR. R. 42.2.




                                       2